DocuSign Envelope ID: 685D9EC1-B180-41E4-B02C-33547144E04B
              Case 6:19-cv-01797-WWB-LRH Document 1 Filed 09/16/19 Page 1 of 6 PageID 1



                                             UNITED STATES DISTRICT COURT
                                              MIDDLE DISTRICT OF FLORIDA
                                                  ORLANDO DIVISION

             Mella McFall,
                     Plaintiff,
             v.
             Charter Communications, Inc.,
             d/b/a SPECTRUM

                     Defendant.
                                                   /

                                         CIVIL COMPLAINT AND JURY DEMAND

                      Mella McFall (hereinafter “Plaintiff”) hereby sues Defendant Charter Communications,

              Inc., d/b/a Spectrum (hereinafter “Defendant”), and for the causes of action alleges as follows:

                                                  JURISDICTION AND VENUE


                      1. This is an action by Plaintiff against Defendant for sex discrimination and retaliation

                  discrimination pursuant to Title VII of the Civil Rights Act of 1964 (as amended), 42 USCA

                  § 2000e-2 (hereinafter referred to as “Title VII”).


                      2. Venue is appropriate in the United States District Court for the Middle District of

                  Florida because Defendant operates in the District, Defendant had a principal address

                  in the District, and the acts or omissions related to Plaintiff’s cause of action arose in the

                  District.

                      3. This Court has original jurisdiction over the matter pursuant to 28 U.S.C. ξ1331

                  as the matter in controversy is brought pursuant to Title VII.
DocuSign Envelope ID: 685D9EC1-B180-41E4-B02C-33547144E04B
              Case 6:19-cv-01797-WWB-LRH Document 1 Filed 09/16/19 Page 2 of 6 PageID 2



             Plaintiff filed complaints against Defendant on November 25, 2018 with the Equal

             Employment Opportunity Commission (Hereinafter “EEOC”).

                      4. Plaintiff’s EEOC Charges of Discrimination alleged violations of Title VII based

                  on retaliation on the basis of sex discrimination and retaliation.

                      5. Plaintiff’s case was dismissed by the EEOC on June 17, 2019, and received by

                  Plaintiff on or about June 20, 2019. Plaintiff’s Notices of Right to Sue are attached herein.

                  See Exhibits attached.

                      6. A Plaintiff in a Title VII case cannot file a lawsuit without a Notice of Right to Sue,

                  and a Plaintiff must file their case within ninety (90) days of receiving the Notice.

                      7. All conditions precedent to the filing of suit have been performed or have

                  occurred, as Plaintiff’s Complaint is being filed within that 90-day statutory period.

                                                               PARTIES

                      8. Plaintiff Mella McFall (Hereinafter “Plaintiff”) is a citizen of the United States and

                  a resident of the state of Florida, in Seminole County.

                      9. Defendant Charter Communications, Inc.; d/b/a Spectrum (Hereinafter “Defendant”)

                  is a corporation licensed to do business in the state of Florida, and Orange County in

                  particular.

                                                GENERAL FACTUAL ALLEGATIONS

                      10. Plaintiff was hired by Charter Communications, Inc. on November 22, 2010, as a IT

                 Manager (IT Enterprise network and Telecomm System).
DocuSign Envelope ID: 685D9EC1-B180-41E4-B02C-33547144E04B
              Case 6:19-cv-01797-WWB-LRH Document 1 Filed 09/16/19 Page 3 of 6 PageID 3



                      11. Throughout Plaintiff’s employment with Defendant, Plaintiff was subject to

                 discrimination and retaliation based on her sex, specifically from August 2017 through

                 August 2019.

                      12. On or about September of 2018, Plaintiff mentioned the potential onset of

                 Hurricane Florence to representatives of the Defendant in an attempt to begin

                 preparation in the coverage areas that may be affected by the storm.

                      13. Plaintiff reasonably believes that Defendant’s representatives targeted her based

                 on sex and exhibited harassing conduct; including, but not limited to derogatory names

                 directed toward Plaintiff, in an attempt to constructively terminate her employment.

                      14. Plaintiff was the only female in her position and constantly berated by superiors

                 while often being compared to her male counterparts.

                      15. Similarly situated male employees were not treated in such a disparate and

                 harassing manner.

                      16. When Plaintiff brought these concerns to human resources, engaging in

                 protected activity, management retaliated against Plaintiff by i m p l e m e n t i n g

                 d i s c i p l i n a r y a c t i o n s a g a i n s t h e r, f a l s e l y r e p o r t i n g u n s a t i s f a c t o r y

                 p e r f o r m a n c e r e v i e w s , and placing Plaintiff under undue scrutiny.

                      17. In response to the harassment and discrimination by Defendant, Plaintiff filed

                 federally-protected EEOC Charges in 2018, alleging sex and retaliation discrimination.

                      18. Defendant made a cursory investigation into Plaintiff’s allegations, and in response

                 to the Charge, Plaintiff was treated in an even more disparate manner.
DocuSign Envelope ID: 685D9EC1-B180-41E4-B02C-33547144E04B
              Case 6:19-cv-01797-WWB-LRH Document 1 Filed 09/16/19 Page 4 of 6 PageID 4



                      19. Plaintiff has retained the undersigned counsel, and has agreed to compensate

                 counsel at a reasonable hourly rate.

                      COUNT I: DISCRIMINATION ON THE BASIS OF SEX UNDER TITLE VII.


                    20. Plaintiff re-alleges the allegations set forth above in paragraphs 1 through 19 as if set

                 forth herein in full.

                    21. Defendants violated Title VII by treating Plaintiff in a disparate manner based on

                 her sex.

                    22. Plaintiff was treated differently than her male co-workers and her male co- workers

                 were not subject to the same discrimination that Plaintiff faced.

                    23. Defendant did not have sufficient justification for its action absent treatment based

                 upon sex.

                    24. Defendant’s conduct as alleged at length constitutes discrimination in violation of

                 Title VII.

                              COUNT II: RETALIATION ON THE BASIS OF SEX UNDER TITLE VII.

                    25. Plaintiff re-alleges the allegations set forth above in paragraphs 1 through 24 as if set

                 forth herein in full.

                    26. After Plaintiff’s protected EEOC Charge, Defendant’s treatment of Plaintiff and her

                 condition was continued and even enhanced, in retaliation for Plaintiff’s protected Complaint

                 and Charge.

                    27. Employers under Title VII are prevented from taking adverse employment action

                 against employees who engage in protected activity such as the filing of an EEOC Charge.
DocuSign Envelope ID: 685D9EC1-B180-41E4-B02C-33547144E04B
              Case 6:19-cv-01797-WWB-LRH Document 1 Filed 09/16/19 Page 5 of 6 PageID 5



                    28. Plaintiff was singled out and harassed by her superiors after her Charge was filed,

                 despite Plaintiff’s work performance.

                    29. Plaintiff did not have any write-ups or disciplinary issues that would have justified

                 such harassing conduct, absent retaliation by Defendant.

                   30. Defendant’s conduct as alleged at length constitutes retaliation in violation of Title

                 VII.


                                                              PRAYER FOR RELIEF

                     WHEREFORE, the Plaintiff requests that the Court enter judgment in her favor and

              award her the following relief:

                     All wages and other economic benefits lost as a result of Defendants’

             wrongful acts;

                        Compensatory damages to fully compensate Plaintiff for her injuries caused by the

             Defendants’ discriminatory and retaliatory conduct;

                        Pre- and post judgment interest; and,

                        Such other relief this Court deems just and proper, together with Plaintiff’s costs and

             disbursements in this action.


                                                      DEMAND FOR JURY TRIAL

                        Plaintiff demands a trial by jury of all issues so triable.


                                                 CERTIFICATE OF SERVICE

                    I hereby certify that on September 16, 2019, a copy of the foregoing document was
            electronically filed with the Clerk of the Court by using the CM/ECF system which will send a
            notice of electronic filing to the persons listed below.
DocuSign Envelope ID: 685D9EC1-B180-41E4-B02C-33547144E04B
              Case 6:19-cv-01797-WWB-LRH Document 1 Filed 09/16/19 Page 6 of 6 PageID 6




            Charter Communications, Inc.
            400 Atlantic Street
            Stamford, CT 06901




                                                             Respectfully submitted,


                                                             ALLEN & DAWSON, PLLC.
                                                             189 S. Orange Avenue, Suite 1530-B
                                                             Orlando, Florida 32801
                                                             Telephone: (407) 986-2092


                                                             ___________________________________
                                                             Rasheed Karim Allen
                                                             Attorney for Plaintiff
                                                             Florida Bar Number: 88525
